AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Middle District
                                                   __________  District of
                                                                        ofTennessee
                                                                           __________

                  United States of America
                             v.                                     )
                                                                    )        Case No.    3:20-00070 Judge Richardson
                           Roy Nellsch                              )
                                                                    )                   18 USC § 1201(a)(1)
                                                                    )                   18 USC § 2252A(a)(1)
                                                                    )                   18 USC § 2252A(a)(5)(B)
                            Defendant


                                                       ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Roy Nellsch                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
’                         ’ Superseding Indictment         ’ Information        ’ Superseding Information             ’ Complaint
’ Probation Violation Petition              ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  18 USC § 1201(a)(1)
  18 USC § 2252A(a)(1)
  18 USC § 2252A(a)(5)(B)




Date:         02/26/2020
                                                                                           Issuing officer’s signature

City and state:       Nashville, TN                                           Joyce A. Brooks, Criminal Docketing Supervisor
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title


                    Case 3:20-cr-00070 Document 3 Filed 02/26/20 Page 1 of 2 PageID #: 15
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




          Print                       Save As...                                                                Reset



                     Case 3:20-cr-00070 Document 3 Filed 02/26/20 Page 2 of 2 PageID #: 16
